PER CURIAM.
J.D. pled no contest to possession of a controlled substance (count I) and obstructing an officer with violence (count II), after his motion to suppress a controlled substance was denied. The state stipulated that the denial of the motion to suppress was dispositive as to count I. The trial court withheld an adjudication of de*819linquency, placed J.D. on probation and ordered him to complete 100 hours of community service work.
J.D. appeals from the trial court’s denial of his motion to suppress as to count I and asserts ineffective assistance of counsel as to count II. We affirm the delinquency disposition order without prejudice to raise the ineffective assistance of counsel claim under Florida Rule of Criminal Procedure 3.850.
AFFIRMED.
POLEN, C.J., HAZOURI and MAY, JJ., concur.